354 N.W.2d 615 (1984)
STATE of Minnesota, Respondent,
v.
Vivian L. WRIGHT, Appellant.
No. C7-84-1106.
Court of Appeals of Minnesota.
September 18, 1984.
*616 Hubert H. Humphrey, III, State Atty. Gen., Thomas L. Johnson, Hennepin County Atty., J. Michael Richardson, Asst. County Atty., Minneapolis, for respondent.
William R. Kennedy, Henn. Co. Public Defender, David Knutson, Asst. Public Defender, Minneapolis, for appellant.
Considered and decided by POPOVICH, C.J., and FOLEY, and WOZNIAK, JJ., with oral argument waived.

OPINION
FOLEY, Judge.
This is an appeal by an appellant seeking credit for time spent in the workhouse. We reverse and grant appellant's requested relief.
Appellant Vivian Wright was sentenced to 15 months prison for theft. Execution of sentence was stayed and appellant was placed on probation. One of the terms of probation included spending one year in the workhouse. Appellant spent 18 days in the Hennepin County Adult Correction Facility.
At a probation revocation hearing on April 17, 1984 appellant admitted she violated a condition of probation and requested her sentence be executed. The trial court sentenced appellant to 15 months imprisonment but refused to credit her 18 days of workhouse time against the executed sentence.
Both Rule 27.03, subd. 4(B), Minnesota Rules of Criminal Procedure and Minnesota Sentencing Guidelines III.C. mandate that the time spent in custody as a condition of probation when the stay is later revoked must be deducted from the sentence imposed. We order that appellant be credited with the 18 days she spent in the workhouse.
Reversed.